
	

114 HRES 615 IH: Expressing support for the Senate regarding the importance of selecting a Supreme Court Justice, and urging the Senate to only consider a nominee who will uphold the integrity of the Constitution in judicial decisions.
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Forbes submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for the Senate regarding the importance of selecting a Supreme Court Justice,
			 and urging the Senate to only consider a nominee who will uphold the
			 integrity of the Constitution in judicial decisions.
	
	
 Whereas the sudden and tragic death of Justice Antonin Scalia on February 13, 2016, has left a vacancy on the Supreme Court of the United States;
 Whereas the Supreme Court is vested by article III of the United States Constitution with the judicial power of the United States, extending to all cases arising under the Constitution, the laws of the United States, and Treaties;
 Whereas the appointment of Justices to the Supreme Court under article II, section 2, clause 2 of the Constitution, is a constitutional duty dually shared by the President and by the United States Senate;
 Whereas though it is the President’s duty under the Constitution to nominate appointees to the Supreme Court, the President is not entitled to deference on the confirmation of those nominees;
 Whereas the Senate shares with the President an equal duty in reviewing and approving nominees to the Federal judiciary who will uphold the integrity and structure of the Constitution and the laws of the United States with consistency and integrity; and
 Whereas it is of the utmost importance that the vacancy that is left by Justice Scalia be filled with an individual who will uphold the Constitution, free from political bias or ideology: Now, therefore, be it
	
 That the House of Representatives— (1)supports the Senate in its constitutional duty to vet and approve any nominee to the Supreme Court put forward by the President; and
 (2)urges that the Senate only consider a nominee who has demonstrated a faithful adherence to the limits placed on judicial power by the Constitution.
			
